

117 S502 IS: More Access to ZEV Equipment in Transit Act
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 502IN THE SENATE OF THE UNITED STATESMarch 1, 2021Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend chapter 53 of title 49, United States Code, to incorporate zero-emission fueling technology into the definition of capital project.1.Short titleThis Act may be cited as the More Access to ZEV Equipment in Transit Act or the MAZE in Transit Act.2.Zero-emission fueling technologySection 5302(3)(G)(v) of title 49, United States Code, is amended—(1)by redesignating subclauses (XII), (XIII), and (XIV) as subclauses (XIII), (XIV), and (XV), respectively; and(2)by inserting after subclause (XI) the following:(XII)technology to fuel a zero emission vehicle (as defined in section 5339(c));.